In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. E, No. 502-586; to the Court of Appeal, Fourth Circuit, No. 2011-K-1279.
Writ granted. We find the trial court abused its discretion under the facts of this case in granting a continuance. Accordingly, the rulings of the lower court are reversed and the motion to continue is denied. Case remanded to the district court for further proceedings.
JOHNSON, J., would deny.